Gantt, P. J.
At the March term, 1895, of the criminal court of Greene county, the defendant was indicted for perjury committed in the trial of Jake Cardwell for robbery at the same term before Hon. J. J. Gideon, judge. At the same term defendant was duly arraigned, tried, and convicted and sentenced to the penitentiary for seven years. He was accorded sixty days from August 14,1895, in which to file a bill of exceptions, but none is certified in the transcript of the appeal from that court, which was transmitted to *176this court on November 19, 1895. The record proper does not even disclose that a motion in arrest or for new trial was filed in the criminal court. A careful examination of the record discovers no fault in the indictment. In form and substance it. conformed to the requirements of our statute, section 3665, Revised Statutes, 1889, and decisions of this court in State v. Cave, 81 Mo. 450; State v. Huckeby, 87 Mo. 414, and the recent case of State v. Buck, 130 Mo. 480. The judgment is affirmed.
Sherwood and Burgess, JJ., concur.